Exhibit 10.8

TREX COMPANY, INC.

2005 STOCK INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

Trex Company, Inc., a Delaware corporation (the “Company”), hereby grants shares
of its common stock, $.01 par value (the “Stock”), to the Grantee named below,
subject to the vesting conditions set forth in the attachment. Additional terms
and conditions of the grant are set forth in this cover sheet, in the attachment
and in the Company’s 2005 Stock Incentive Plan (the “Plan”).

Grant Date:                             

Name of Grantee:                             

Number of Shares of Stock Covered by Grant:                     

Purchase Price per Share of Stock: $.01

By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Agreement and in the Plan. You acknowledge that you
have carefully reviewed the Plan, and agree that the Plan will control in the
event any provision of this Agreement should appear to be inconsistent.

 

Grantee:  

 

  (Signature) Company:     Anthony J. Cavanna   Chairman and Chief Executive
Officer

Attachments:

Restricted Stock Agreement

2005 Stock Incentive Plan and Prospectus

Please sign, return one copy of this Agreement to Corporate Human Resources, and
retain the second copy for your records. This is not a stock certificate or a
negotiable instrument.



--------------------------------------------------------------------------------

TREX COMPANY, INC.

2005 STOCK INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

 

Restricted Stock/ Nontransferability    This grant is an award of Stock in the
number of shares set forth on the cover sheet, at the purchase price set forth
on the cover sheet, and subject to the vesting conditions described below (the
“Restricted Stock”). To the extent not yet vested, your Restricted Stock may not
be transferred, assigned, pledged or hypothecated, whether by operation of law
or otherwise, nor may the Restricted Stock be made subject to execution,
attachment or similar process. Issuance and Vesting    The Company will issue
your Restricted Stock in your name as of the Grant Date.    Your right to the
Stock under this Restricted Stock grant will vest as to                         
of the total number of shares covered by this grant, as shown on the cover
sheet, on                                                              ;
provided, that, you continue to provide services to the Company or a Subsidiary
as an employee or a Service Provider (“Services”) on each such vesting date. The
resulting aggregate number of vested shares of Stock will be rounded to the
nearest whole number, and you may not vest in more than the number of shares
covered by this grant.    No additional shares of Stock will vest after you have
ceased to provide Services for any reason.    Upon the vesting of the shares of
Restricted Stock hereunder, the Company will issue you a share certificate for
such shares, free of the legend set forth on page 5 hereof. The Purchase Price
for the Restricted Stock shall be deemed to be paid at that time by your
services to the Company.    Notwithstanding any provision in this Agreement to
the contrary, if you should incur an Involuntary Termination within a one year
period following a Change in Control, the Restricted Stock shall become 100%
vested at the time of your termination. “Change in Control” means the
dissolution or liquidation of the Company or a merger, consolidation, or
reorganization of the Company with one or more other entities in which the
Company is not the surviving entity, (ii) a sale of substantially all of the
assets of the Company to another person or entity, or (iii) any transaction
(including without limitation a merger or reorganization in

 

2



--------------------------------------------------------------------------------

     which the Company is the surviving entity) which results in any person or
entity (other than persons who are
shareholders or Affiliates immediately prior to the transaction) owning 50% or
more of the combined voting
power of all classes of stock of the Company. “Involuntary Termination” means a
termination of employment
by the Company for a reason other than Cause or by you if the Company takes any
action which results in a
diminution in any material respect with your position (including status,
offices, titles and reporting
requirements), compensation, authority, duties or responsibilities, excluding
for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and which is
remedied by the Company promptly
after receipt of notice thereof given by you. Service Termination    Upon the
termination of your Services, other than by reason of your death, permanent and
total disability (within the meaning of Section 22(e)(3) of the Code) or
retirement, any shares of Stock that have not vested hereunder shall immediately
be deemed forfeited.    In the event of the termination of your Services because
of your death, permanent and total disability (within the meaning of Section
22(e)(3) of the Code) or retirement, any shares of Stock that have not vested
hereunder shall immediately become fully vested. Escrow    The certificates for
the Restricted Stock shall be deposited in escrow with the Secretary of the
Company to be held in accordance with the provisions of this paragraph. In the
alternative, the Company may use the book-entry method of share recordation to
indicate your share ownership and the restrictions imposed by this Agreement. If
share certificates are issued, each deposited certificate shall be accompanied
by a duly executed Assignment Separate from Certificate in the form attached
hereto as Exhibit A. The deposited certificates shall remain in escrow until
such time or times as the certificates are to be released or otherwise
surrendered for cancellation as discussed below. Upon delivery of the
certificates to the Company, you shall be issued an instrument of deposit
acknowledging the number of shares of Stock delivered in escrow to the Secretary
of the Company.    All regular cash dividends on the Stock (or other securities
at the time held in escrow) shall be paid directly to you and shall not be held
in escrow. However, in the event of any stock dividend, stock split,

 

3



--------------------------------------------------------------------------------

     recapitalization or other change affecting the Stock as a class effected
without receipt of consideration, or in
the event of a stock split, a stock dividend or a similar change in the Stock,
any new, substituted or
additional securities or other property which is by reason of such transaction
distributed with respect to the
Stock shall be immediately delivered to the Secretary of the Company to be held
in escrow hereunder, but
only to the extent the Stock is at the time subject to the escrow requirements
hereof.    As your interest in the shares vests as described above, the
certificates for such vested shares shall be released from escrow and delivered
to you, at your request. Withholding Taxes    You agree, as a condition of this
grant, that you will make acceptable arrangements to pay any withholding or
other taxes that may be due as a result of the vesting of Stock acquired under
this grant. In the event that the Company determines that any federal, state,
local or foreign tax or withholding payment is required relating to the vesting
of shares arising from this grant, the Company shall have the right to require
such payments from you, withhold shares that would otherwise have been issued to
you under this Agreement or withhold such amounts from other payments due to you
from the Company or any Affiliate. Section 83(b) Election    Under Section 83 of
the Internal Revenue Code of 1986, as amended (the “Code”), the difference
between the purchase price paid for the shares of Stock and their fair market
value on the date any forfeiture restrictions applicable to such shares lapse
will be reportable as ordinary income at that time. You may elect to be taxed at
the time the shares are acquired rather than when such shares cease to be
subject to such forfeiture restrictions by filing an election under Section
83(b) of the Code with the Internal Revenue Service within thirty (30) days
after the Grant Date. You will have to make a tax payment to the extent the
purchase price is less than the fair market value of the shares on the Grant
Date. No tax payment will have to be made to the extent the purchase price is at
least equal to the fair market value of the shares on the Grant Date. The form
for making this election is attached as Exhibit B hereto. Failure to make this
filing within the thirty (30) day period will result in the recognition of
ordinary income by you (in the event the fair market value of the shares
increases after the date of purchase) as the forfeiture restrictions lapse.   
YOU ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY, AND NOT THE COMPANY’S, TO
FILE A TIMELY ELECTION UNDER SECTION 83(b), EVEN IF YOU

 

4



--------------------------------------------------------------------------------

     REQUEST THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON YOUR
BEHALF. YOU ARE RELYING SOLELY ON YOUR OWN ADVISORS WITH RESPECT TO THE
DECISION AS TO WHETHER OR NOT TO FILE ANY 83(b) ELECTION. Retention Rights   
This Agreement does not give you the right to be retained by the Company in any
capacity. The Company reserves the right to terminate your service with the
Company at any time and for any reason. Shareholder Rights    You shall have the
right to vote the Restricted Stock and, subject to the provisions of this
Agreement, to receive any dividends declared or paid on such stock. Any
distributions you receive as a result of any stock split, stock dividend,
combination of shares or other similar transaction shall be deemed to be a part
of the Restricted Stock and subject to the same conditions and restrictions
applicable thereto. The Company may in its sole discretion require any dividends
paid on the Restricted Stock to be reinvested in shares of Stock, which the
Company may in its sole discretion deem to be a part of the shares of Restricted
Stock and subject to the same conditions and restrictions applicable thereto.
Except as described in the Plan, no adjustments are made for dividends or other
rights if the applicable record date occurs before your stock certificate is
issued. Adjustments    In the event of a stock split, a stock dividend or a
similar change in the Stock, the number of shares covered by this grant may be
adjusted (and rounded down to the nearest whole number) pursuant to the Plan.
Your Restricted Stock shall be subject to the terms of the agreement of merger,
liquidation or reorganization in the event the Company is subject to such
corporate activity. Legends    All certificates representing the Stock issued in
connection with this grant shall, where applicable, and if issued prior to
vesting, have endorsed thereon the following legend:   

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER AND OPTIONS TO PURCHASE SUCH SHARES SET FORTH IN AN AGREEMENT
BETWEEN THE COMPANY AND THE REGISTERED HOLDER, OR THE HOLDER’S PREDECESSOR IN
INTEREST. A COPY OF SUCH AGREEMENT IS ON FILE AT THE

 

5



--------------------------------------------------------------------------------

  

PRINCIPAL OFFICE OF THE COMPANY AND WILL BE FURNISHED UPON WRITTEN REQUEST TO
THE SECRETARY OF THE COMPANY BY THE HOLDER OF RECORD OF THE SHARES REPRESENTED
BY THIS CERTIFICATE.”

Applicable Law    This Agreement will be interpreted and enforced under the laws
of the State of Delaware, other than any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this
Agreement to the substantive law of another jurisdiction. The Plan    The text
of the Plan is incorporated in this Agreement by reference. Certain capitalized
terms used in this Agreement are defined in the Plan, and have the meaning set
forth in the Plan.    This Agreement and the Plan constitute the entire
understanding between you and the Company regarding this grant of Restricted
Stock. Any prior agreements, commitments or negotiations concerning this grant
are superseded. Consent to Electronic Delivery    The Company may choose to
deliver certain statutory materials relating to the Plan in electronic form. By
accepting this grant you agree that the Company may deliver the Plan prospectus
and the Company’s annual report to you in an electronic format. If at any time
you would prefer to receive paper copies of these documents, as you are entitled
to receive, the Company would be pleased to provide copies. Please contact the
Director of Human Resources to request paper copies of these documents.

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

 

6



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT SEPARATE FROM CERTIFICATE

FOR VALUE RECEIVED,                              hereby sells, assigns and
transfers unto Trex Company, Inc., a Delaware corporation (the “Company”),
                             (                            ) shares of common
stock of the Company represented by Certificate No. ___ herewith and does hereby
irrevocable constitute and appoint                              Attorney to
transfer the said stock on the books of the Company with full power of
substitution in the premises.

Dated:                         , 200    

 

   Print Name    Signature

Spouse Consent (if applicable)

                                     (Purchaser’s spouse) indicates by the
execution of this Assignment his or her consent to be bound by the terms herein
as to his or her interests, whether as community property or otherwise, if any,
in the shares of common stock of the Company.

 

   Signature

INSTRUCTIONS: PLEASE DO NOT FILL IN ANY BLANKS OTHER THAN THE SIGNATURE LINE.
THE PURPOSE OF THIS ASSIGNMENT IS TO ENABLE THE COMPANY TO EXERCISE ITS
“REPURCHASE OPTION” SET FORTH IN THE AGREEMENT WITHOUT REQUIRING ADDITIONAL
SIGNATURES ON THE PART OF PURCHASER.



--------------------------------------------------------------------------------

EXHIBIT B

ELECTION UNDER SECTION 83(b) OF

THE INTERNAL REVENUE CODE

The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:

 

1.    The name, address and social security number of the undersigned:    Name:
________________________________________________    Address:
______________________________________________   
_____________________________________________________    Social Security No. :
____________________________________ 2.    Description of property with respect
to which the election is being made:                         shares of common
stock, par value $.01 per share, of Trex Company, Inc., a Delaware corporation
(the “Company”). 3.    The date on which the property was transferred is
                            , 2006. 4.    The taxable year to which this
election relates is calendar year 2006. 5.    Nature of restrictions to which
the property is subject:

The shares of stock are subject to the provisions of a Restricted Stock
Agreement between the undersigned and the Company. The shares of stock are
subject to forfeiture under the terms of the Agreement.

6.    The fair market value of the property at the time of transfer (determined
without regard to any lapse restriction) was $                      per share,
for a total of $                     . 7.    The amount paid by taxpayer for the
property was $                     . 8.    A copy of this statement has been
furnished to the Company.

Dated:                             , 2006

 

   Taxpayer’s Signature    Taxpayer’s Printed Name



--------------------------------------------------------------------------------

PROCEDURES FOR MAKING ELECTION

UNDER INTERNAL REVENUE CODE SECTION 83(b)

The following procedures must be followed with respect to the attached form for
making an election under Internal Revenue Code section 83(b) in order for the
election to be effective:1

1. You must file one copy of the completed election form with the IRS Service
Center where you file your federal income tax returns within thirty (30) days
after the Grant Date of your Restricted Stock.

2. At the same time you file the election form with the IRS, you must also give
a copy of the election form to the Secretary of the Company.

3. You must file another copy of the election form with your federal income tax
return (generally, Form 1040) for the taxable year in which the stock is
transferred to you.

--------------------------------------------------------------------------------

1

Whether or not to make the election is your decision and may create tax
consequences for you. You are advised to consult your tax advisor if you are
unsure whether or not to make the election.